Citation Nr: 1340174	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-00 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for a low back disability, rated as 20 percent disabling prior to December 1, 2012, and as 10 percent disabling from December 1, 2012, to include the propriety of the reduction from 20 percent to 10 percent effective December 1, 2012.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to May 2001 and from October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which increased the Veteran's chronic lumbosacral strain rating from 10 percent to 20 percent, effective May 16, 2011.  The Veteran filed a Notice of Disagreement in July 2011, and subsequently underwent surgery for his low back disability.  

In a July 2012 rating decision, he was awarded service connection for lumbosacral degenerative disc disease and granted a temporary 100 percent evaluation, effective December 13, 2011, based on his surgical convalescence; the RO also assigned a 20 percent evaluation for the Veteran's chronic lumbosacral strain with lumbosacral degenerative disc disease, effective February 1, 2012, and proposed to decrease that rating to 10 percent.  The RO effectuated that reduction in a September 2012 rating decision, effective December 1, 2012.

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in April 2013.  The Veteran failed to appear for said hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).
The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Board has determined that additional development is necessary. Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Minneapolis VA Health Care System, dated from March 2012 to the present, pertaining to the Veteran's low back disability.  All reasonable attempts should be made to obtain any identified records.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request the Veteran provide an authorization form to release any additional evidence pertinent to the claim  that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, including those pertaining to emergency room care for his low back disability in Canon Falls, in approximately in August 2011.  If the Veteran responds, assist him in obtaining any additional evidence identified.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  If warranted, consider the conduct of any other additional VA examinations. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is denied, in whole or in part, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


